              Case 2:15-cr-00244-RAJ Document 393 Filed 01/27/21 Page 1 of 1




1                                                             The Honorable Richard A. Jones
2
3
4
5                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
6
                                         AT SEATTLE
7
      UNITED STATES OF AMERICA,                           NO. CR15-244 RAJ
8
                               Plaintiff,
9                                                         ORDER GRANTING
                          v.                              MOTION TO EXTEND
10
                                                          DEADLINE
11
      ROBERT RYAN POWELL,
12
                               Defendant.
13
14
              Having considered the defendant’s motion for relief from a deadline, filed
15
     pursuant to Local Criminal Rule 12(b)(10), and the Court noting that the government
16
     has no opposition to the motion and will not, under Local Criminal Rule 13(B), be
17
     required to reply if the deadline is extended, it is hereby ORDERED that the motion
18
     (Dkt. # 391) is GRANTED. The deadline by which the defendant may file a motion for
19
     reconsideration of the order denying defendant’s motion for relief under the First Step
20
     Act, Dkt. # 390, is extended to February 23, 2021.
21
              DATED this 27th day of January, 2021.
22
23
24
                                                     A
                                                     The Honorable Richard A. Jones
25                                                   United States District Judge
26
27
28
     ORDER GRANTING MOTION
     TO EXTEND DEADLINE - 1
     United States v. Powell, CR15-244 RAJ
